DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.
Claim 1 has been amended to recite “wherein no light-converting materials are disposed in a direct path of light emitted from any light emitters”. As an initial note, the Examiner’s interpretation of the term “light-converting material” will be discussed. The specification as filed states that light-converting materials include quantum dots, a phosphorescent material, a fluorophore, a fluorescent dye, a conductive polymer, or combinations of these (para. 46) and that conversion materials arranged in the direct path of a first light can generate from the first light a second light having a wavelength different from that of the first (para. 92, 103). Therefore, the Examiner is interpreting the term “light-converting material” as meaning a material that serves to convert a first light into a second light having a different wavelength. However, the term “light-converting material” does not include structures such as lenses or diffusers, which serve to focus, scatter or otherwise direct light but do not have a wavelength-converting function. It is also noted that every embodiment shown in the Drawings includes a “light directing material” (e.g. 106, 110, 208, 218, 306) disposed in a direct path of light emitted from a light emitter, wherein the light directing material may be a lens, filter, light converting material, etc. Therefore, interpreting the claim term “no light-converting materials” to mean no lenses, diffusers, etc. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites one or more second light emitters and a light-converting material disposed in a direct path of light emitted by the one or more second light emitters. However, claim 1, from which claim 4 depends, recites “wherein no light-converting materials are disposed in a direct path of light emitted from any light emitters”. In other words, claim 1 defines a device that is devoid of light-converting materials disposed in a direct path of light from any emitter. Therefore, it is unclear how the device can also comprise a light-emitting material for one or more second light emitters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 5-9, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Atreya et al. (US Patent Application Publication 2019/0070323) (already of record) in view of Iwasa et al. (US Patent Application Publication 2019/0371978) (already of record).
Regarding claim 1, Atreya et al. discloses a light emitting device (para. 46-48) (Figs. 1a-1b, sheets 1-2 of 11) comprising:
a substrate (inner surface 12) (para. 50-51) (Fig. 1b); and
one or more light emitters disposed on the substrate and configured to emit a light to inactivate microorganisms on a surface a distance away from the substrate (para. 12, 50-51) (Fig. 1b);
wherein to emit the light, the one or more light emitters are configured to produce a radiometric power that satisfies a threshold wherein the threshold is based on a target irradiance at the surface sufficient to initiate inactivation of microorganisms on the surface and wherein the power is based on the distance (para. 63, 65, 76, 84, claim 15)
wherein the light emitted by the one or more light emitters comprises:
	a proportion of spectral energy of the light, measured in a 380 nm to 420 nm wavelength range, of at least 50% (para. 46, claim 25); and
	at least 90% of the light has a wavelength within 10 nm of 405 nm (para. 46); and
wherein no light-converting materials are disposed in a direct path of light emitted from any light emitters (Fig. 1b shows no material in a direct path of light emitted from light emitters 10b-10c, and shows only a lens and/or diffuser 32, which is not a light-converting material, disposed in a direct path of light emitted from light emitter 10a, and therefore the claim limitation is met).
Atreya et al. is silent as to a full width half max (FWHM) of less than 20 nm to concentrate the spectral energy of the light and minimize energy associated with wavelengths that bleed into an 
Iwasa et al. discloses a light emitting device comprising a light emitter configured to emit light to inactivate microorganisms (para. 41-44, 125), wherein the light emitter emits light centered at a wavelength of approximately 405 nm (para. 87, 104, 106) having a FWHM emissions spectrum of less than 20 nm (para. 44). Iwasa et al. discloses that light having a peak wavelength in a range of 380 nm to 420 nm is capable of killing bacteria in a targeted environment (para. 44), and Iwasa et al. further discloses a lighting element having an emission peak wavelength outside of this range has “a poor germicidal effect and a poor sterilization effect, and is unfavorable” (para. 44). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the one or more light emitters emitting light concentrated at 405 nm disclosed by Atreya et al. to have a FWHM emission spectrum of less than 20 nm, as taught by Iwasa et al., in order to arrive at emitted light having a narrow emission centered on 405 nm and thus avoid light straying outside of the germicidal range, thereby improving pathogen inactivation. As to the claim limitation of the full width half max emission spectrum being to concentrate the spectral energy of the light and minimize energy associated with wavelengths that bleed into an ultraviolet wavelength range, a full width half max emission spectrum is by definition the width of an emission peak of emitted light at half of its maximum amplitude. In the case of the prior art device, the peak is centered at 405 nm (i.e., the emitted light is visible light, 405 nm being in the visible range and close to the UV/visible border) and the full width half max is less than 20 nm; therefore, the prior art full width half max necessarily concentrates the spectral energy of the light and minimizes energy associated with wavelengths that bleed into the ultraviolet wavelength range, because the full width half max concentrates the emitted light closer to the peak of 405 nm.
2 across the surface (falls within the claimed range) (para. 49, 55).
Regarding claim 5, Atreya et al. discloses wherein the substrate comprises aluminum (para. 51). 
Regarding claim 6, Atreya et al. discloses wherein at least one of the one or more light emitters comprises a light emitting diode (para. 12, 49).
Regarding claim 7, Atreya et al. discloses wherein the number of the one or more light emitters is at least two and wherein the one or more light emitters are configured in an array (para. 49, 60). 
Regarding claim 8, Atreya et al. discloses wherein the target irradiance is based on a microorganism to be inactivated (para. 12, 55)
Regarding claim 9, Atreya et al. discloses wherein the number of the one or more light emitters is at least two (para. 49, 60). As to the limitation of the number of light emitters arranged on the substrate being based on the distance, a size of the surface, or the beam angles of the number of light emitters, it has been held that the patentability of a product does not depend on its method of production (MPEP 2113). The claim limitation does not yield a structural difference between the claimed device and the device taught by modified Atreya et al., and therefore does not introduce a patentable limitation over the prior art. Both the prior art device and the claimed device are structurally the same (both are devices comprising a number of one or more light emitters, regardless of the manner in which the number is determined by a manufacturer during a process of making the device). Therefore, modified Atreya et al. fully meets claim 9.
Regarding claim 26, Atreya et al. discloses wherein the number of the one or more light emitters is at least two (para. 49, 60). As to the limitation of wherein the number of the one or more light emitters are arranged on the substrate to provide a minimum irradiance at the surface of at least 50% of 
Regarding claim 28, Atreya et al. discloses wherein the number of the one or more light emitters is one (see single light emitter 10b on bottom inner surface, Fig. 1b). 
Regarding claim 29, Atreya et al. discloses wherein at least a portion of the light is normal to a portion of the surface (light emitted from source 10b, indicated by upwardly pointing arrow, is normal to a bottom portion of surface of product 22) (Fig. 1b). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Atreya et al. (US Patent Application Publication 2019/0070323) (already of record) in view of Iwasa et al. (US Patent Application Publication 2019/0371978) (already of record) as applied to claim 1, above, and in further view of Guidolin et al. (US Patent Application Publication 2016/0168384) (already of record).
Regarding claim 27, Atreya et al. discloses wherein the number of the one or more light emitters is at least two (e.g., a plurality of LEDs arranged in an array) (para. 49, 60).
Atreya et al. is silent as to wherein the one or more light emitters are arranged on the substrate such that boundaries of the light emitted from neighboring light emitters of the number of light emitters intersect at the surface

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device taught by modified Atreya et al. such that boundaries of the light emitted from neighboring light emitters intersect at the surface (e.g. by using light emitters each configured to emit a cone-shaped beam and arranging the light emitters at intervals along the substrate such that boundaries of emitted light intersect), as Guidolin et al. discloses that it was known in the art to provide a plurality of light emitters in a disinfecting device in such a manner, and the skilled artisan would have recognized that providing light emitters such that boundaries of emitted light between the light emitters intersect would increase the coverage of the emitted light and thereby enhance inactivation of pathogens on a surface in the pathway of emitted light.


Claims 1, 3, 6-9, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lalicki et al. (US Patent Application Publication 2018/0185533) (already of record) in view of Iwasa et al. (US Patent Application Publication 2019/0371978) (already of record).
Regarding claim 1, Lalicki et al. discloses a light emitting device (100) (para. 26) (Fig. 1, sheet 1 of 15) comprising:

one or more light emitters disposed on the substrate and configured to emit a light to inactivate microorganisms on a surface a distance away from the substrate (para. 30, 33-34, 42) (Fig. 1);
wherein the light emitted by the one or more light emitters comprises:
	a proportion of a spectral energy of the light, measured in a 380 nm to 420 nm wavelength range, of at least 50% (para. 34, 64); and
wherein no light-converting materials are disposed in a direct path of light emitted from any light emitters (the disclosure of Lalicki et al. is devoid of mention of wavelength conversion of emitted light or any materials therefore). 
As to the limitation of wherein the one or more light emitters are configured to produce a radiometric power, the one or more light emitters emit light in a wavelength range as discussed above and would necessarily produce at least some level of radiometric power. As to the limitation of the power satisfying a threshold wherein the threshold is based on a target irradiance at the surface sufficient to initiate inactivation of the microorganisms on the surface, this is a recitation of intended use of the claimed device and does not impart a structural difference between the one or more light emitters disclosed by Lalicki et al. and the claimed one or more light emitters. As to the limitation of the radiometric power being based on a number of the one or more light emitters, beam angles of the one or more light emitters, and the distance, the power of the one or more light sources is a quantity measured in watts and this quantity is an inherent feature of the one or more light sources themselves, consistent with Applicant’s specification (see para. 27). Although the irradiance (radiant flux per unit area received from one or more light sources, measurable in watts/unit area, or                         
                            E
                            ≅
                            
                                
                                    I
                                
                                
                                    r
                                    2
                                
                            
                        
                     where E is the irradiance, I is the radiant flux, and r is the distance from the target area to the one or more light sources, see also Applicant’s specification at para. 25) is a quantity dependent on the distance, radiometric power does not change depending on the distance. Therefore, the claim limitation of 
Lalicki et al. is silent as to a full width half max (FWHM) of less than 20 nm to concentrate the spectral energy of the light and minimize energy associated with wavelengths that bleed into an ultraviolet wavelength range. However, Lalicki et al. discloses that the particular wavelength of 405 nm is recognized to be effective for pathogen inactivation (para. 34).
Iwasa et al. discloses a light emitting device comprising a light emitter configured to emit light to inactivate microorganisms (para. 41-44, 125), wherein the light emitter emits light centered at a wavelength of approximately 405 nm (para. 87, 104, 106) having a FWHM emissions spectrum of less than 20 nm (para. 44). Iwasa et al. discloses that light having a peak wavelength in a range of 380 nm to 420 nm is capable of killing bacteria in a targeted environment (para. 44), and Iwasa et al. further 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the one or more light emitters disclosed by Lalicki et al. to have a FWHM emission spectrum of less than 20 nm, as taught by Iwasa et al., in order to arrive at emitted light having a narrow emission centered on 405 nm and thus avoid light straying outside of the germicidal range, thereby improving pathogen inactivation. As to the claim limitation of the full width half max emission spectrum being to concentrate the spectral energy of the light and minimize energy associated with wavelengths that bleed into an ultraviolet wavelength range, a full width half max emission spectrum is by definition the width of an emission peak of emitted light at half of its maximum amplitude. In the case of the prior art device, the peak is centered at 405 nm (i.e., the emitted light is visible light, 405 nm being in the visible range and close to the UV/visible border) and the full width half max is less than 20 nm; therefore, the prior art full width half max necessarily concentrates the spectral energy of the light and minimizes energy associated with wavelengths that bleed into the ultraviolet wavelength range, because the full width half max concentrates the emitted light closer to the peak of 405 nm.
Regarding claim 3, Lalicki et al. discloses that the device further comprises a sensor (120a) configured to detect occupancy of an area comprising the surface (para. 47) and a controller (110) configured to adjust, based on the sensor detecting occupancy of the area, the proportion of the spectral energy measured in the 380 nm to 420 nm range, of the light to amounts such as 75%-90% or 100% (falls within the claimed range) (para. 37-38, 64-65).
Regarding claim 6, Lalicki et al. discloses wherein at least one of the one or more light emitters comprise a light emitting diode (para. 2).

Regarding claim 8, the claim is directed towards the target irradiance being based on a size of the surface, a microorganism to be inactivated, or a minimum irradiance sufficient to initiate inactivation of the microorganisms on the surface. This is a recitation of intended use of the light emitting device and has therefore been given appropriate patentable weight. The device taught by modified Lalicki et al. is fully capable of achieving the claimed intended use, because a user could control the target irradiance (e.g., by controlling a distance between the one or more light emitters and a target surface) based on a microorganism known to be present on the surface. Therefore, modified Lalicki et al. fully meets claim 8.
Regarding claim 9, Lalicki et al. discloses wherein the number of the one or more light emitters is at least two (para. 33). As to the limitation of the number of light emitters arranged on the substrate being based on the distance, a size of the surface, or the beam angles of the number of light emitters, it has been held that the patentability of a product does not depend on its method of production (MPEP 2113). The claim limitation does not yield a structural difference between the claimed device and the device taught by modified Lalicki et al., and therefore does not introduce a patentable limitation over the prior art. Both the prior art device and the claimed device are structurally the same (both are devices comprising a number of one or more light emitters, regardless of the manner in which the number is determined by a manufacturer during a process of making the device). Therefore, modified Hawkins et al. fully meets claim 9.
Regarding claim 26, Lalicki et al. discloses wherein the number of the one or more light emitters is at least two (para. 33). As to the limitation of wherein the number of the one or more light emitters are arranged on the substrate to provide a minimum irradiance at the surface of at least 50% of a 
Regarding claim 28, Lalicki et al. discloses wherein the number of the one or more light emitters is one (para. 33). 
Regarding claim 29, the claim is directed towards at least a portion of the emitted light being normal to a portion of the surface. This is a recitation of intended use of the light emitting device and has therefore been given appropriate patentable weight. The light emitting device taught by modified Lalicki et al. is fully capable of achieving the claimed intended use, because a user could arrange the surface to be irradiated with respect to the one or more light emitters (e.g., light emitter 104, see Fig. 1) such that a portion of the surface is normal to at least a portion of emitted light. Therefore, modified Lalicki et al. fully meets claim 29.

Claims 2 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lalicki et al. (US Patent Application Publication 2018/0185533) (already of record) in view of Iwasa et al. (US Patent Application Publication 2019/0371978) (already of record) as applied to claim 1, and in further view of Guidolin et al. (US Patent Application Publication 2016/0168384) (already of record).

Lalicki et al. is silent as to the one or more light emitters are arranged on the substrate to provide a substantially uniform irradiance of at least 0.02 mW/cm2 across the substrate.
Guidolin et al. discloses a light emitting device (para. 122) (Figs. 1, 2a, and 2b, sheets 1-2 of 10) comprising a wall and a plurality of light emitters (3) arranged on the wall (para. 55-56, 122, 130-131), the light emitters configured to emit light to inactivate microorganisms on a surface a distance away from the wall (para. 130-131, 138, 142-145). Guidolin et al. discloses arranging the light emitters at predetermined intervals along the wall to provide substantially uniform irradiance across the surface (para. 122, 130-131, 142-143). Guidolin et al. further discloses that the light emitters are configured to provide irradiance to cause effective inactivation of microorganisms and that an irradiance of 100 mW/cm2 is effective to cause such inactivation (para. 171-175).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the light emitters taught by Lalicki et al. to be arranged on the substrate to provide substantially uniform irradiance across the surface (e.g., by arranging the light emitters at predetermined intervals along the substrate) and to provide an irradiance of 100 mW/cm2 (falls within the claimed range), as Guidolin et al. discloses arranging a plurality of light emitters in such a manner to provide substantially uniform irradiance across a surface in need of microbial inactivation provided by the light emitters, and the skilled artisan would have been motivated to use a known irradiance level and to provide substantially uniform irradiance across the surface in order to ensure that microbial inactivation caused by light emitted by the light emitters proceeds in a predictable fashion across the surface. 
Regarding claim 27, Lalicki et al. discloses wherein the number of the one or more light emitters is at least two (para. 33).

Guidolin et al. discloses a light emitting device (para. 122) (Figs. 1, 2a, 2b, and 5, sheets 1-2 and 5 of 10) comprising a wall and a plurality of light emitters (3) arranged on the wall (para. 55-56, 122, 130-131), the light emitters configured to emit light having a wavelength in the range of 380-420 nm to inactivate microorganisms on a surface a distance away from the wall (para. 130-131, 138, 142-145). Guidolin et al. further discloses arranging the light emitters (3), each of which is emits a cone-shaped beam of light, at intervals along the wall such that boundaries of the light emitted from neighboring light emitters intersect.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device taught by modified Lalicki et al. such that boundaries of the light emitted from neighboring light emitters intersect at the surface (e.g. by using light emitters each configured to emit a cone-shaped beam and arranging the light emitters at intervals along the substrate such that boundaries of emitted light intersect), as Guidolin et al. discloses that it was known in the art to provide a plurality of light emitters in a disinfecting device in such a manner, and the skilled artisan would have recognized that providing light emitters such that boundaries of emitted light between the light emitters intersect would increase the coverage of the emitted light and thereby enhance inactivation of pathogens on a surface in the pathway of emitted light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799